Citation Nr: 0322410	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  93-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of an excision of osteochondroma from the right 
tibia, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for a 
rating higher than 10 percent for the postoperative residuals 
of an excision of osteochondroma from his right tibia.  He 
was scheduled for a personal hearing at the RO in April 1993, 
to give oral testimony in support of his claim, but he 
contacted the RO prior to the hearing and indicated that he 
would be unable to attend due to the distance of travel 
involved and his physical condition.

The Board twice remanded the claim to the RO for further 
development of the evidence, initially in March 1996 and 
again in December 1997.  Each time, the RO continued to deny 
the claim, most recently in December 2001.  The RO since 
has returned the case to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran failed to report for his VA compensation 
examinations, scheduled for January and March 2003, to 
determine the severity of his disability at issue, and he has 
not shown good cause for his failure to report.  


CONCLUSION OF LAW

The claim for a rating higher than 10 percent for the 
postoperative residuals of an excision of osteochondroma from 
the right tibia must be denied, as a matter of law, due to 
failure to report for the VA examinations.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.327, 3.655 (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, enacted on November 9, 2000, during the pendency of 
this appeal, eliminated the requirement of submitting 
evidence of a well-grounded claim.  The VCAA also revised 
VA's obligation insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case-unless 
there is no reasonable possibility that such assistance would 
aid in substantiating his claim.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

As part of the notice mentioned above, VA must specifically 
inform the veteran and his representative of which portion, 
if any, of the evidence he must provide and which part, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).  See, too, Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The record on appeal shows the veteran has received the 
required VCAA notice.  The RO's rating decisions, the 
statement of the case, the supplemental statements of the 
case, as well as other correspondence with the veteran and 
the Board's two remands, duly notified him of the laws and 
regulations governing his claim.  This included apprising him 
of the VCAA, in particular, as well as the provisions of 38 
C.F.R. § 3.655 concerning the fatal consequences of failing 
to report for his VA compensation examinations.  The RO also 
explained the type of evidence he needed to support his 
allegations-and prevail, obtained the evidence he cited as 
relevant to his claim, and indicated, as well, that it would 
obtain any additional evidence that might otherwise support 
his claim.  See the RO's correspondence to the veteran dated 
in April 1999, August 2002, and March 2003; the supplemental 
statements of the case dated in March 1997, May 1997, 
December 2001, and April 2003; and the Board's remands dated 
in March 1996 and December 1997.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, identified post-service VA 
treatment records, VA examination reports, and written 
arguments presented by the veteran and his representative in 
support of the veteran's claim.  Therefore, all relevant 
evidence has been obtained for determining the merits of his 
claim and no reasonable possibility exist that any further 
assistance would aid him in substantiating his claim.  See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(d); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal, consideration of the claim at this juncture 
may proceed especially since it poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).  

II.  Legal Analysis

The veteran says that his right knee and leg disorder has 
gotten progressively worse over the years causing severe 
impairment in his right lower extremity, as a whole.  He also 
believes he is entitled to the benefit of the doubt 
concerning this.  

Bear in mind, however, that, although VA's duty to assist 
normally includes conducting a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment, this is not an absolute mandate.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994); 38 C.F.R. § 3.326 (2002).

VA shall provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

But there is a special exception, allowing VA to deny a 
claim, as here, requesting a higher rating for an already 
service-connected disability when entitlement or continued 
entitlement to the benefits at issue cannot be established or 
confirmed without a current VA examination or reexamination.  
This presumes the veteran has not shown good cause for his 
failure to report for his evaluation.  If he has not, 
his claim for an increased rating shall, as a matter of law, 
be denied.  38 C.F.R. 3.655(a), (b) (2002) (emphasis added).  
In other words, the Board does not have discretion to decide 
the case; the result is a forgone conclusion.  This is 
similar to the situation discussed in Sabonis v. Brown, 6 
Vet. App. 426 (1994), where the law was entirely 
determinative of the outcome.

In accordance with 38 C.F.R. §§ 4.1, 4.2 the service medical 
records disclose that the veteran was admitted to a Naval 
Hospital in July 1955, at which time he underwent removal of 
an osteochondroma on his right tibia.  Based on evidence of 
pain in his right leg and tenderness over his right patella 
region on a VA examination in April 1979, a July 1979 rating 
decision granted service connection for the postoperative 
residuals of the excision of the osteochondroma from the 
right tibia and assigned a 10 percent rating under Diagnostic 
Code 5257.

VA medical records during the ensuing years from 1980 through 
1992 show the veteran continued to receive clinical attention 
for complaints of right knee pain with occasional radiation 
of the pain into his right leg.  In October 1981, he had an 
abnormal bone scan of his right knee suggestive of 
degenerative joint disease (i.e., arthritis).  A November 
1992 VA examination revealed slight tenderness of his medial 
malleolar area, as well as over his right talar area.  There 
was no swelling or effusion in his right knee.  The pertinent 
diagnosis was mild degenerative joint disease of the right 
knee with patellofemoral pain with flexion contracture.  



On examination in February 1997, the veteran complained of 
pain and numbness in his right knee, just below his surgical 
scar.  His right knee showed no swelling, rubor, calor, 
effusion, or ecchymosis.  Range of motion was from 0 to 130 
degrees.  Lachman, pivot shift, drawer, Ober and Apley signs 
were negative.  There was no medical or lateral joint line 
tenderness to deep palpation.  There was no evidence of 
instability or false motion.  X-rays again confirmed the 
degenerative joint disease.  The pertinent diagnosis was 
status post trauma to the right knee; internal derangement of 
the right knee, status post excision of cartilage of the 
right knee; and post-traumatic degenerative joint disease of 
the right knee.  

In December 1997, the Board determined that additional 
development of the medical evidence and medical examinations 
were necessary in order to determine the extent of the 
service-connected right knee disorder.  By letter dated in 
April 1999, the RO informed the veteran that his appeal had 
been remanded by the Board for further development.  He also 
was informed that the VA Medical Center in New York, New 
York, was being asked to schedule him for an examination to 
obtain a medical opinion concerning the severity of his 
disability.  It was indicated that he would be notified by 
the Medical Center when and where to report.  He was further 
notified of the provisions of 38 C.F.R. § 3.655 regarding the 
consequences of failing to report for his examination.  But 
still, he failed to report for his examination scheduled for 
August 1999.  He also failed to report for any of his more 
recent examinations rescheduled for November 2001, January 
2003 and March 2003.  

As explained above, the regulations provide that a veteran 
has an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with his 
claim for an increased rating.  And if, without good cause, 
he does not, his claim must be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2002).  None of this has 
been shown in this case.



Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. 
§ 3.327(a) (2002).  The veteran, here, simply did not fulfill 
this obligation.

Evidence in the claims file confirms the RO attempted to 
schedule the veteran for VA examinations of his service-
connected right knee disorder in April 1999, November 2001, 
January 2003 and March 2003, but that he failed to report for 
any of those examinations.  There is nothing in the record 
indicating that he did not receive notice of them.  Rather, 
he just did not cooperate with the RO in its efforts to 
schedule him for those examinations.  And that is indeed 
unfortunate because information obtained from them might have 
provided evidence to support his claim for a rating higher 
than 10 percent for his right knee disorder.  

The RO's April 1999 letter, in particular, notified the 
veteran of his duty to report for the VA examination in 
connection with his claim.  There is nothing in the record 
showing that he had good cause for failing to appear for his 
scheduled examinations.  The duty to assist him in developing 
his claim is not a one-way street, and he has failed to 
cooperate in getting his examination completed.  
Wood v. Derwinski, 1 Vet. App. 406 (1991).  Under these 
circumstances, there is no alternative but to deny his claim 
as a matter of law.  38 C.F.R. §§ 3.327, 3.655; Engelke v. 
Gober, 10 Vet. App. 396 (1997); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for a rating higher than 10 percent for the 
postoperative residuals of the excision of the osteochondroma 
from the right tibia is denied.  





	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

